Citation Nr: 1647658	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  13-13 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant with his son and daughter


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1951 to March 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The undersigned remanded this matter for further development in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is needed before adjudicating this matter on the merits.  

In July 2016, the Board noted that the Veteran has had several VA audiological examinations in conjunction with this claim, all of which found his audiometric test results were invalid, and refusing to provide etiological opinions on that basis.  However, as the record clearly shows treatment and diagnosis for hearing loss that has ranged from moderate to profound, and a profound hearing difficulty was observed at the hearing, the Board ordered another examination to attempt to at least elicit an opinion regarding the etiology of his rather obvious hearing loss.  However, the August 2016 audiological examiner once again noted invalid audiometric test results, and explained with great detail and vigor why the nature of such invalidity suggested malingering throughout his various VA examinations in conjunction with this appeal, and opined that, without valid test results, it was impossible to determine the type and severity of his hearing loss, which in turn made it impossible to render an etiological opinion.
However, the Board notes that, notwithstanding such malingering, it remains clear that the Veteran suffers from moderate to profound hearing loss.  In fact, VA treatment records have at times specifically documented sensorineural hearing loss, and the August 2016 audiological examiner even notes that, as recently as July 2015, the Veteran was diagnosed with moderate sloping to profound sensorineural hearing loss in the right ear and a moderately severe to profound sensorineural hearing loss in the left ear.  Here, the Board is particularly mindful of the acknowledged fact that Veterans are more likely to be forthright in the course of seeking actual treatment for their disabilities than during examinations specifically in the course of pursuing monetary benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).   In light of that, even absent reliable test results, the Board finds that the examiner on remand should have considered all relevant audiological evidence to determine the likely nature, severity, and etiology of the Veteran's obvious hearing loss.  Instead, she relied solely, or at least almost exclusively, on the findings on official Compensation & Pension examination in conjunction with this appeal in rendering her opinion.  Thus, that opinion is inadequate, and an addendum opinion is needed.  

Insofar as the examiner must consider all relevant audiological evidence in rendering such an opinion, the Board finds it is critical to have a full and accurate account of such records.  Reviewing the voluminous treatment records in the Veteran's file, it is apparent that, on several occasions, he has been the subject of actual audiometric testing, but the explicit results of such testing are not in the record.  Instead, the treatment notes simply refer to audiograms that are located in CPRS.  Copies of all audiometric or other audiological testing are constructively of record, absolutely critical to resolving the Veteran's claim, and must be secured to allow VA to properly assess the nature and etiology of his hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all relevant audiological VA (and adequately identified private) treatment records that are not yet in the record, to specifically include all audiograms and other audiometric test results.  If, for whatever reason, such records cannot be obtained, the AOJ must document the scope of its search and the reason for such unavailability.

2. Then, arrange for the Veteran's entire record (to include all relevant audiometric test results and audiological treatment records) to be forwarded to the August 2016 VA audiological examiner for an addendum opinion.  Based on a review of all audiological treatment records (specifically including VA treatment records), the examiner must:

a. Determine the likely nature and type of the Veteran's documented hearing loss, to the extent possible; and

b. Opine whether such hearing loss is at least as likely as not (a 50 percent or better probability) related to military service or noise exposure therein.  The examiner must note that noise exposure in service has been conceded and therefore must be presumed.

The examiner must provide complete rationale for all opinions provided, citing to supporting factual evidence, clinical data, and medical literature or principles as appropriate.  In particular, if it is impossible to determine the nature or etiology of the Veteran's hearing loss without resorting to mere speculation, the examiner must explain why, considering the totality of the Veteran's audiological treatment records.

3. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




